221 F.2d 225
INTERNATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, Local 142, an Unincorporated Association, Appellant,v.LIBBY, McNEILL & LIBBY, a Corporation, Appellee.
No. 14098.
United States Court of Appeals, Ninth Circuit.
April 4, 1955.

Bouslog & Symonds, Myer C. Symonds, Edward H. Nakamura, Honolulu, Hawaii, for appellant.
Blaisdell & Moore, Raymond M. Torkildson, James P. Blaisdell, Honolulu, Hawaii, for appellee.
Before DENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
Appellant seeks a reversal of a decision of the Hawaiian district court dismissing a complaint against appellee seeking a declaratory judgment that the appellee owes one of the employee members of the appellant his wages for a period in which he was allegedly wrongfully discharged, and for judgment for the amount owed. Appellant relies upon Section 301 of the Labor Management Relations Act of 1947, 29 U.S.C.A. § 185 and the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.


2
The decision of this appeal was withheld awaiting the opinion of the Supreme Court in a similar case, Association of Westinghouse Salaried Employees v. Westinghouse Electric Corp., 75 S.Ct. 488. The Supreme Court's decision of March 28, 1955 holds that a federal district court has no jurisdiction to entertain such a complaint on either of the statutes relied upon and cannot award the damages sought.


3
The judgment dismissing the complaint is affirmed.